The court.
The act, 24th sess. chap. 49. sec. 17. 1st N. Y. Revised Laws, 1813, page 161, directs, “ That the “ trustees shall convert the estate of such debtor into money,” *11and distribute the money that shall come to their hands, among the creditors, and the surplus, if any, after all just debts and legal charges as aforesaid are satisfied, shall be paid to such debtor, or his lawful representative. The object of the statute in directing the sale of the debtor’s property, is to raise money to pay his debts. There cannot be a reason assigned why any more of the debtor’s estate should he sold than would be sufficient to discharge the demands on it. The object of the law, and the purposes of the trust, have been accomplished, in this case, by a sale of part of the debtor’s property. The law having no further claims on the property, the trustees now hold it exclusively for the defendant. They ought therefore to be directed to restore it to him, as the only person having any beneficial interest in it: and the trustees ought to be discharged from further responsibility.
Order accordingly.